HERSEY, Judge.
Petitioner requests, alternatively, relief by way of Habeas Corpus or Mandamus, alleging error of the Florida Parole and Probation Commission in the computation and allocation of gain time in establishing his presumptive parole release date as against his mandatory minimum sentence. We deny relief because (1) in large measure the alleged error has been corrected or will be corrected by administrative action, and (2) any additional adjustment should first be sought through an administrative review in the Department of Corrections. § 944.-28, Fla.Stat. (1981).
We therefore dismiss the petition.
DISMISSED.
DOWNEY and ANSTEAD, JJ., concur.